

HORIZON GLOBAL CORPORATION
AMENDED AND RESTATED
2015 EQUITY AND INCENTIVE COMPENSATION PLAN
(Amended and Restated as of May 8, 2018)


1.
Purpose. The purpose of this Plan is to attract and retain non-employee
Directors, officers and other key employees of the Company and its Subsidiaries
and to provide to such persons incentives and rewards for performance or
service.

2.
Definitions. As used in this Plan:

(a)“Affiliate” means any corporation, partnership, joint venture or other
entity, directly or indirectly, through one or more intermediaries, controlling,
controlled by, or under common control with the Company as determined by the
Committee or the Board, as applicable, in its discretion.
(b)“Appreciation Right” means a right granted pursuant to Section 5 of this
Plan, and will include both Free-Standing Appreciation Rights and Tandem
Appreciation Rights.
(c)“Base Price” means the price to be used as the basis for determining the
Spread upon the exercise of a Free-Standing Appreciation Right or a Tandem
Appreciation Right.
(d)“Board” means the Board of Directors of the Company.
(e)“Cash Incentive Award” means a cash award granted pursuant to Section 8 of
this Plan.
(f)“Change in Control” has the meaning set forth in Section 12 of this Plan.
(g)“Code” means the Internal Revenue Code of 1986, as amended from time to time.
(h)“Committee” means the Compensation Committee of the Board (or its
successor(s)), or any other committee of the Board designated by the Board to
administer this Plan pursuant to Section 10 of this Plan consisting solely of no
fewer than two Non-Employee Directors.
(i)“Common Shares” means the shares of common stock, par value $0.01 per share,
of the Company or any security into which such common stock may be changed by
reason of any transaction or event of the type referred to in Section 11 of this
Plan.
(j)“Company” means Horizon Global Corporation, a Delaware corporation, and its
successors.
(k)“Covered Employee” means a Participant who is, or is determined by the
Committee to be likely to become, a “covered employee” within the meaning of
Section 162(m) of the Code (or any successor provision).
(l)“Date of Grant” means the date specified by the Committee on which a grant of
Option Rights, Appreciation Rights, Performance Shares, Performance Units, Cash
Incentive Awards, or other awards contemplated by Section 9 of this Plan, or a
grant or sale of Restricted Shares, Restricted Stock Units, or other awards
contemplated by Section 9 of this Plan, will become effective (which date will
not be earlier than the date on which the Committee takes action with respect
thereto).
(m)“Director” means a member of the Board.
(n)“Effective Date” means May 8, 2018, or such other date on which the
Shareholders approve the Second Amended and Restated 2015 Plan.
(o)“Evidence of Award” means an agreement, certificate, resolution or other type
or form of writing or other evidence approved by the Committee that sets forth
the terms and conditions of the awards granted under the Plan. An Evidence of
Award may be in an electronic medium, may be limited to notation on the books
and records of the Company and, unless otherwise determined by the Committee,
need not be signed by a representative of the Company or a Participant.
(p)“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder, as such law, rules and regulations may be
amended from time to time.
(q) “Free-Standing Appreciation Right” means an Appreciation Right granted
pursuant to Section 5 of this Plan that is not granted in tandem with an Option
Right.
(r)“Incentive Stock Options” means Option Rights that are intended to qualify as
“incentive stock options” under Section 422 of the Code or any successor
provision.
(s)“Management Objectives” means the measurable performance objective or
objectives established pursuant to this Plan for Participants who have received
grants of Performance Shares, Performance Units or Cash Incentive Awards or,
when so determined by the Committee, Option Rights, Appreciation Rights,
Restricted Shares, Restricted Stock Units, dividend equivalents or other awards
pursuant to this Plan. Management Objectives may be described in terms of
Company-wide objectives or objectives that are related to the performance of the
individual Participant or of one or more of the Subsidiaries, divisions,
departments, regions, functions or other organizational units within the Company
or its Subsidiaries. The Management Objectives may be made relative to the
performance of other companies or subsidiaries, divisions, departments, regions,
functions or other organizational units within such other companies, and may be
made relative to an index or one or more of the performance objectives
themselves. The Committee may grant awards subject to Management Objectives that
are either Qualified Performance-Based Awards or are not Qualified
Performance-Based Awards. The Management Objectives applicable to any Qualified
Performance-Based Award to a Covered Employee will be based on one or more, or a
combination, of the following metrics (including relative or growth achievement
regarding such metrics):




--------------------------------------------------------------------------------




(i)
Profits (e.g., gross profit, EBITDA, operating income, EBIT, EBT, net income,
net sales, cost of sales, earnings per share, residual or economic earnings,
inventory turnover, operating profit, economic profit - these profitability
metrics could be measured before certain specified special items and/or subject
to GAAP definition);

(ii)
Cash Flow (e.g., free cash flow, free cash flow with or without specific capital
expenditure target or range, including or excluding divestments and/or
acquisitions, net cash provided by operating activities, net increase (or
decrease) in cash and cash equivalents, total cash flow, cash flow in excess of
cost of capital or residual cash flow or cash flow return on investment);

(iii)
Returns (e.g., profits or cash flow returns on: assets, invested capital, net
capital employed, and equity);

(iv)
Working Capital (e.g., working capital divided by sales, days’ sales
outstanding, days’ sales inventory, and days’ sales in payables);

(v)
Profit Margins (e.g., profits divided by revenues, gross margins and material
margins divided by revenues);

(vi)
Liquidity Measures (e.g., debt-to-capital, debt-to-EBITDA, total debt ratio);

(vii)
Sales Growth, Gross Margin Growth, Cost Initiative and Stock Price Metrics
(e.g., revenues, revenue growth, revenue growth outside the United States, gross
margin and gross margin growth, material margin and material margin growth,
stock price appreciation, market capitalization, total return to shareholders,
sales and administrative costs divided by sales, and sales and administrative
costs divided by profits); and

(viii)
Strategic Initiative Key Deliverable Metrics consisting of one or more of the
following: product development, strategic partnering, research and development,
vitality index, market penetration, market share, geographic business expansion
goals, cost targets, selling, general and administrative expenses, customer
satisfaction, employee satisfaction, management of employment practices and
employee benefits, supervision of litigation and information technology,
productivity, economic value added (or another measure of profitability that
considers the cost of capital employed), product quality, sales of new products,
and goals relating to acquisitions or divestitures of subsidiaries, affiliates
and joint ventures.

In the case of a Qualified Performance-Based Award, each Management Objective
will be objectively determinable to the extent required under Section 162(m) of
the Code, and, unless otherwise determined by the Committee and to the extent
consistent with Code Section 162(m), will exclude the effects of certain
designated items identified at the time of grant. If the Committee determines
that a change in the business, operations, corporate structure or capital
structure of the Company, or the manner in which it conducts its business, or
other events or circumstances render the Management Objectives unsuitable, the
Committee may in its discretion modify such Management Objectives or the related
minimum acceptable level of achievement, in whole or in part, as the Committee
deems appropriate and equitable, except in the case of a Qualified
Performance-Based Award (other than in connection with a Change in Control)
where such action would result in the loss of the otherwise available exemption
of the award under Section 162(m) of the Code. In such case, the Committee will
not make any modification of the Management Objectives or minimum acceptable
level of achievement with respect to such Covered Employee.
(t) “Market Value per Share” means, as of any particular date, the closing price
of a Common Share as reported for that date on the New York Stock Exchange or,
if the Common Shares are not then listed on the New York Stock Exchange, on any
other national securities exchange on which the Common Shares are listed, or if
there are no sales on such date, on the next preceding trading day during which
a sale occurred. If there is no regular public trading market for the Common
Shares, then the Market Value per Share shall be the fair market value as
determined in good faith by the Committee. The Committee is authorized to adopt
another fair market value pricing method provided such method is stated in the
Evidence of Award and is in compliance with the fair market value pricing rules
set forth in Section 409A of the Code.
(u) “Non-Employee Director” means a person who is a “Non-Employee Director” of
the Company within the meaning of Rule 16b-3 promulgated under the Exchange Act
and an “outside director” within the meaning of Section 162(m) of the Code and
the regulations promulgated thereunder by the U.S. Department of the Treasury.
(v) “Optionee” means the optionee named in an Evidence of Award evidencing an
outstanding Option Right.
(w) “Option Price” means the purchase price payable on exercise of an Option
Right.
(x) “Option Right” means the right to purchase Common Shares upon exercise of an
option granted pursuant to Section 4 of this Plan.
(y) “Participant” means a person who is selected by the Committee to receive
benefits under this Plan and who is at the time (i) an officer or other employee
of the Company or any Subsidiary, including a person who has agreed to commence
serving in such capacity within 90 days of the Date of Grant, (ii) a person who
provides services to the Company or a Subsidiary that are equivalent to those
typically provided by an employee (provided that such person satisfies the Form
S-8 definition of an “employee”), or (iii) a non-employee Director.
(z) “Performance Period” means, in respect of a Cash Incentive Award,
Performance Share or Performance Unit, a period of time established pursuant to
Section 8 of this Plan within which the Management Objectives relating to such
Cash Incentive Award, Performance Share or Performance Unit are to be achieved.
(aa) “Performance Share” means a bookkeeping entry that records the equivalent
of one Common Share awarded pursuant to Section 8 of this Plan.


2

--------------------------------------------------------------------------------




(bb) “Performance Unit” means a bookkeeping entry awarded pursuant to Section 8
of this Plan that records a unit equivalent to $1.00 or such other value as is
determined by the Committee.
(cc) “Plan” means the Horizon Global Corporation Amended and Restated 2015
Equity and Incentive Compensation Plan, as amended or amended and restated from
time to time.
(dd) “Qualified Performance-Based Award” means any Cash Incentive Award or award
of Performance Shares, Performance Units, Restricted Shares, Restricted Stock
Units or other awards contemplated under Section 9 of this Plan, or portion of
such award, to a Covered Employee that is intended to satisfy the requirements
for “qualified performance-based compensation” under Section 162(m) of the Code.
(ee) “Restricted Shares” means Common Shares granted or sold pursuant to
Section 6 of this Plan as to which neither the substantial risk of forfeiture
nor the prohibition on transfers has expired.
(ff) “Restriction Period” means the period of time during which Restricted Stock
Units are subject to restrictions, as provided in Section 7 of this Plan.
(gg) “Restricted Stock Units” means an award made pursuant to Section 7 of this
Plan of the right to receive Common Shares, cash or a combination thereof at the
end of a specified period.
(hh) “Shareholder” means an individual or entity that owns one or more Common
Shares.
(ii) “Spread” means the excess of the Market Value per Share on the date when an
Appreciation Right is exercised over the Option Price or Base Price provided for
in the related Option Right or Free-Standing Appreciation Right, respectively.
(jj) “Subsidiary” means a corporation, company or other entity (i) more than 50
percent of whose outstanding shares or securities (representing the right to
vote for the election of directors or other managing authority) are, or (ii)
which does not have outstanding shares or securities (as may be the case in a
partnership, joint venture, limited liability company, or unincorporated
association), but more than 50 percent of whose ownership interest representing
the right generally to make decisions for such other entity is, now or
hereafter, owned or controlled, directly or indirectly, by the Company;
provided, however, that for purposes of determining whether any person may be a
Participant for purposes of any grant of Incentive Stock Options, “Subsidiary”
means any corporation in which at the time the Company owns or controls,
directly or indirectly, more than 50 percent of the total combined Voting Power
represented by all classes of stock issued by such corporation.
(kk) “Tandem Appreciation Right” means an Appreciation Right granted pursuant to
Section 5 of this Plan that is granted in tandem with an Option Right.
(ll) “Voting Power” means at any time, the combined voting power of the
then-outstanding securities entitled to vote generally in the election of
Directors in the case of the Company, or members of the board of directors or
similar body in the case of another entity.
3.
Shares Available Under the Plan.

(a)Maximum Shares Available Under Plan.
(i)
Subject to adjustment as provided in Section 11 of this Plan and the share
counting rules set forth in Section 3(b) of this Plan, the number of Common
Shares available under the Plan for awards of (A) Option Rights or Appreciation
Rights, (B) Restricted Shares, (C) Restricted Stock Units, (D) Performance
Shares or Performance Units, (E) awards contemplated by Section 9 of this Plan,
or (F) dividend equivalents paid with respect to awards made under this Plan
shall be, in the aggregate, 4,350,000 Common Shares (2,000,000 of which were
approved in 2015 and 2,350,000 of which are anticipated to be approved by
Shareholders in 2018). Such shares may be shares of original issuance or
treasury shares or a combination of the foregoing.

(ii)
The aggregate number of Common Shares available under Section 3(a)(i) of this
Plan will be reduced by one Common Share for every one Common Share subject to
an award granted under this Plan.

(b)Share Counting Rules.
(i)
If any award granted under this Plan is cancelled or forfeited, expires or is
settled for cash (in whole or in part), or is unearned (in whole or in part),
the Common Shares subject to such award will, to the extent of such
cancellation, forfeiture, expiration, cash settlement, or unearned amount, again
be available under Section 3(a)(i).

(ii)
Notwithstanding anything to the contrary contained herein: (A) Common Shares
withheld by the Company in payment of the Option Price of an Option Right will
not be added back to the aggregate number of Common Shares available under
Section 3(a)(i) above; (B) Common Shares tendered or otherwise used in payment
of the Option Price of an Option Right will not be added to the aggregate number
of Common Shares available under Section 3(a)(i) above; (C) Common Shares
withheld by the Company or tendered or otherwise used to satisfy a tax
withholding obligation will be added (or added back, as applicable) to the
aggregate number of Common Shares available under Section 3(a)(i) above; (D)
Common Shares withheld by the Company or tendered or otherwise used to satisfy a
tax withholding obligation with respect to an Award other than an Option Right
or Appreciated Right will be added (or added back, as applicable) to the
aggregate number of Common Shares available under Section 3(a)(i) above
(provided, however, that such recycling of Common Shares for tax withholding
purposes will be limited to 10 years from the date of stockholder approval of
the Plan if such recycling involves Common Shares that have actually been issued
by the Company); (E) Common Shares subject to an Appreciation Right that are not
actually issued in connection with its Common Shares settlement on exercise



3

--------------------------------------------------------------------------------




thereof will not be added back to the aggregate number of Common Shares
available under Section 3(a)(i) above; and (F) Common Shares reacquired by the
Company on the open market or otherwise using cash proceeds from the exercise of
Option Rights will not be added to the aggregate number of Common Shares
available under Section 3(a)(i) above. If, under this Plan, a Participant has
elected to give up the right to receive compensation in exchange for Common
Shares based on fair market value, such Common Shares will not count against the
aggregate number of Common Shares available under Section 3(a)(i) above.
(c)Limit on Incentive Stock Options. Notwithstanding anything in this Section 3,
or elsewhere in this Plan, to the contrary and subject to adjustment as provided
in Section 11 of this Plan, the aggregate number of Common Shares actually
issued or transferred by the Company upon the exercise of Incentive Stock
Options will not exceed 4,350,000 Common Shares.
(d)Individual Participant Limits. Notwithstanding anything in this Section 3, or
elsewhere in this Plan, to the contrary, and subject to adjustment as provided
in Section 11 of this Plan:
(i)
No Participant will be granted Option Rights and/or Appreciation Rights, in the
aggregate, for more than 250,000 Common Shares during any calendar year.

(ii)
No Participant will be granted Qualified Performance-Based Awards of Restricted
Shares, Restricted Stock Units, Performance Shares and/or other awards under
Section 9 of this Plan, in the aggregate, for more than 500,000 Common Shares
during any calendar year.

(iii)
In no event will any Participant in any calendar year receive Qualified
Performance-Based Awards of Performance Units and/or other awards payable in
cash under Section 9 of this Plan having an aggregate maximum value as of their
respective Dates of Grant in excess of $2,500,000.

(iv)
In no event will any Participant in any calendar year receive Qualified
Performance-Based Awards that are Cash Incentive Awards having an aggregate
maximum value in excess of $5,000,000.

(v)
In no event will any non-employee Director in any calendar year be granted
compensation for such service having an aggregate maximum value (measured at the
Date of Grant as applicable, and calculating the value of any awards based on
the grant date fair value for financial reporting purposes) in excess of
$500,000.

(vi)
Notwithstanding anything in this Plan to the contrary (except for the
discretionary acceleration provisions of the Plan), up to 5% of the maximum
number of Common Shares available for awards under this Plan as provided for in
Section 3(a) of this Plan, as may be adjusted under Section 11 of this Plan, may
be used for awards granted under Section 4 through Section 9 of this Plan that
do not at grant comply with the applicable one-year minimum vesting or
performance period requirements set forth in such sections of this Plan.

4.
Option Rights. The Committee may, from time to time and upon such terms and
conditions as it may determine, authorize the granting to Participants of Option
Rights. Each such grant may utilize any or all of the authorizations, and will
be subject to all of the requirements, contained in the following provisions:

(a)Each grant will specify the number of Common Shares to which it pertains
subject to the limitations set forth in Section 3 of this Plan.
(b)Each grant will specify an Option Price per share, which (except with respect
to awards under Section 22 of this Plan) may not be less than the Market Value
per Share on the Date of Grant.
(c)Each grant will specify whether the Option Price will be payable (i) in cash
or by check acceptable to the Company or by wire transfer of immediately
available funds, (ii) by the actual or constructive transfer to the Company of
Common Shares owned by the Optionee (or other consideration authorized pursuant
to Section 4(d) of this Plan) having a value at the time of exercise equal to
the total Option Price, (iii) subject to any conditions or limitations
established by the Committee, the Company’s withholding of Common Shares
otherwise issuable upon exercise of an Option Right pursuant to a “net exercise”
arrangement (it being understood that, solely for purposes of determining the
number of treasury shares held by the Company, the Common Shares so withheld
will not be treated as issued and acquired by the Company upon such exercise),
(iv) by a combination of such methods of payment, or (v) by such other methods
as may be approved by the Committee.
(d)To the extent permitted by law, any grant may provide for deferred payment of
the Option Price from the proceeds of sale through a bank or broker on a date
satisfactory to the Company of some or all of the shares to which such exercise
relates.
(e)Successive grants may be made to the same Participant whether or not any
Option Rights previously granted to such Participant remain unexercised.
(f)Each grant will specify the period or periods of continuous service by the
Optionee with the Company or any Subsidiary that is necessary before the Option
Rights or installments thereof will become exercisable; provided, that, except
as otherwise described in this subsection, no portion of any grant of Option
Rights may become exercisable sooner than after one year or a one-year
performance period. Notwithstanding the minimum vesting provisions of this Plan,
a grant of Option Rights may provide for the earlier exercise of such Option
Rights, including in the event of the retirement, death or disability of a
Participant, or in the event of a Change in Control.
(g)Any grant of Option Rights may specify Management Objectives that must be
achieved as a condition to the exercise of such rights.
(h)Option Rights granted under this Plan may be (i) options, including, without
limitation, Incentive Stock Options, that are intended to qualify under
particular provisions of the Code, (ii) options that are not intended so to
qualify, or (iii) combinations


4

--------------------------------------------------------------------------------




of the foregoing. Incentive Stock Options may only be granted to Participants
who meet the definition of “employees” under Section 3401(c) of the Code.
(i)The exercise of an Option Right will result in the cancellation on a
share-for-share basis of any Tandem Appreciation Right authorized under Section
5 of this Plan.
(j)No Option Right will be exercisable more than 10 years from the Date of
Grant.
(k)Option Rights granted under this Plan may not provide for any dividends or
dividend equivalents thereon.
(l)Each grant of Option Rights will be evidenced by an Evidence of Award. Each
Evidence of Award will be subject to this Plan and will contain such terms and
provisions, consistent with this Plan, as the Committee may approve.
5.
Appreciation Rights.

(a)The Committee may, from time to time and upon such terms and conditions as it
may determine, authorize the granting (i) to any Optionee, of Tandem
Appreciation Rights in respect of Option Rights granted hereunder, and (ii) to
any Participant, of Free-Standing Appreciation Rights. A Tandem Appreciation
Right will be a right of the Optionee, exercisable by surrender of the related
Option Right, to receive from the Company an amount determined by the Committee,
which will be expressed as a percentage of the Spread (not exceeding 100
percent) at the time of exercise. Tandem Appreciation Rights may be granted at
any time prior to the exercise or termination of the related Option Rights;
provided, however, that a Tandem Appreciation Right awarded in relation to an
Incentive Stock Option must be granted concurrently with such Incentive Stock
Option. A Free-Standing Appreciation Right will be a right of the Participant to
receive from the Company an amount determined by the Committee, which will be
expressed as a percentage of the Spread (not exceeding 100 percent) at the time
of exercise.
(b)Each grant of Appreciation Rights may utilize any or all of the
authorizations, and will be subject to all of the requirements, contained in the
following provisions:
(i)
Each grant may specify that the amount payable on exercise of an Appreciation
Right will be paid by the Company in cash, Common Shares or any combination
thereof.

(ii)
Any grant may specify that the amount payable on exercise of an Appreciation
Right may not exceed a maximum specified by the Committee at the Date of Grant.

(iii)
Any grant may specify waiting periods before exercise and permissible exercise
dates or periods.

(iv)
Each grant may specify the period or periods of continuous service by the
Participant with the Company or any Subsidiary that is necessary before the
Appreciation Rights or installments thereof will become exercisable; provided,
that, except as otherwise described in this subsection, no portion of any grant
of Appreciation Rights may become exercisable sooner than after one year or a
one-year performance period. Notwithstanding the minimum vesting provisions of
this Plan, Appreciation Rights may provide for the earlier exercise of such
Appreciation Rights, including in the event of the retirement, death or
disability of a Participant, or in the event of a Change in Control.

(v)
Any grant of Appreciation Rights may specify Management Objectives that must be
achieved as a condition of the exercise of such Appreciation Rights.

(vi)
Each grant of Appreciation Rights will be evidenced by an Evidence of Award,
which Evidence of Award will describe such Appreciation Rights, identify the
related Option Rights (if applicable), and contain such other terms and
provisions, consistent with this Plan, as the Committee may approve.

(c)Any grant of Tandem Appreciation Rights will provide that such Tandem
Appreciation Rights may be exercised only at a time when the related Option
Right is also exercisable and at a time when the Spread is positive, and by
surrender of the related Option Right for cancellation. Successive grants of
Tandem Appreciation Rights may be made to the same Participant regardless of
whether any Tandem Appreciation Rights previously granted to the Participant
remain unexercised.
(d)Appreciation Rights granted under this Plan may not provide for any dividends
or dividend equivalents thereon.
(e)Regarding Free-Standing Appreciation Rights only:
(i)
Each grant will specify in respect of each Free-Standing Appreciation Right a
Base Price, which (except with respect to awards under Section 22 of this Plan)
may not be less than the Market Value per Share on the Date of Grant;

(ii)
Successive grants may be made to the same Participant regardless of whether any
Free-Standing Appreciation Rights previously granted to the Participant remain
unexercised; and

(iii)
No Free-Standing Appreciation Right granted under this Plan may be exercised
more than 10 years from the Date of Grant.

6.
Restricted Shares. The Committee may, from time to time and upon such terms and
conditions as it may determine, authorize the grant or sale of Restricted Shares
to Participants. Each such grant or sale may utilize any or all of the
authorizations, and will be subject to all of the requirements, contained in the
following provisions:

(a)Each such grant or sale will constitute an immediate transfer of the
ownership of Common Shares to the Participant in consideration of the
performance of services, entitling such Participant to voting, dividend and
other ownership rights, but subject to the substantial risk of forfeiture and
restrictions on transfer hereinafter referred to.
(b)Each such grant or sale may be made without additional consideration or in
consideration of a payment by such Participant that is less than the Market
Value per Share at the Date of Grant.


5

--------------------------------------------------------------------------------




(c)Each such grant or sale will provide that the Restricted Shares covered by
such grant or sale will be subject to a “substantial risk of forfeiture” within
the meaning of Section 83 of the Code for a period to be determined by the
Committee at the Date of Grant or until achievement of Management Objectives
referred to in subparagraph (e) below. If the elimination of restrictions is
based only on the passage of time rather than the achievement of Management
Objectives, the period of time with respect to any portion of such grant of
Restricted Shares will be no shorter than one year.
(d)Each such grant or sale will provide that during or after the period for
which such substantial risk of forfeiture is to continue, the transferability of
the Restricted Shares will be prohibited or restricted in the manner and to the
extent prescribed by the Committee at the Date of Grant (which restrictions may
include, without limitation, rights of repurchase or first refusal in the
Company or provisions subjecting the Restricted Shares to a continuing
substantial risk of forfeiture in the hands of any transferee).
(e)Any grant of Restricted Shares may specify Management Objectives that, if
achieved, will result in termination or early termination of the restrictions
applicable to such Restricted Shares; provided, however, that notwithstanding
subparagraph (c) above, for Restricted Shares that vest upon the achievement of
Management Objectives, the performance period with respect to any portion of
such grant of Restricted Shares must be at least one year.
(f)Notwithstanding anything to the contrary contained in this Plan (including
minimum vesting requirements), Restricted Shares may provide for the earlier
termination of restrictions on such Restricted Shares, including in the event of
the retirement, death or disability of a Participant, or in the event of a
Change in Control; provided, however, that no award of Restricted Shares
intended to be a Qualified Performance-Based Award will provide for such early
termination of restrictions (other than in connection with the death or
disability of the Participant or a Change in Control) to the extent such
provisions would cause such award to fail to be a Qualified Performance-Based
Award.
(g)Any such grant or sale of Restricted Shares may require that any or all
dividends or other distributions paid thereon during the period of such
restrictions be automatically deferred and reinvested in additional Restricted
Shares, which may be subject to the same restrictions as the underlying award;
provided, however, that for the avoidance of doubt, dividends or other
distributions on Restricted Shares will be deferred until and paid contingent
upon the vesting of the related Restricted Shares.
(h)Each grant or sale of Restricted Shares will be evidenced by an Evidence of
Award and will contain such terms and provisions, consistent with this Plan, as
the Committee may approve. Unless otherwise directed by the Committee, (i) all
certificates representing Restricted Shares will be held in custody by the
Company until all restrictions thereon will have lapsed, together with a stock
power or powers executed by the Participant in whose name such certificates are
registered, endorsed in blank and covering such shares or (ii) all Restricted
Shares will be held at the Company’s transfer agent in book entry form with
appropriate restrictions relating to the transfer of such Restricted Shares.
7.
Restricted Stock Units. The Committee may, from time to time and upon such terms
and conditions as it may determine, authorize the granting or sale of Restricted
Stock Units to Participants. Each such grant or sale may utilize any or all of
the authorizations, and will be subject to all of the requirements, contained in
the following provisions:

(a)Each such grant or sale will constitute the agreement by the Company to
deliver Common Shares or cash, or a combination thereof, to the Participant in
the future in consideration of the performance of services, but subject to the
fulfillment of such conditions (which may include the achievement of Management
Objectives) during the Restriction Period as the Committee may specify.
(b)If a grant of Restricted Stock Units specifies that the Restriction Period
will terminate only upon the achievement of Management Objectives or that the
Restricted Stock Units will be earned based on the achievement of Management
Objectives, then, notwithstanding anything to the contrary contained in
subparagraph (d) below, the applicable performance period with respect to any
portion of the Restricted Stock Units must be at least one year.
(c)Each such grant or sale may be made without additional consideration or in
consideration of a payment by such Participant that is less than the Market
Value per Share at the Date of Grant.
(d)If the Restriction Period lapses only by the passage of time rather than the
achievement of Management Objectives as provided in subparagraph (b) above, each
such grant or sale (and any portion thereof) will be subject to a Restriction
Period of not less than one year.
(e)Notwithstanding anything to the contrary contained in this Plan (including
minimum vesting requirements), Restricted Stock Units may provide for the
earlier lapse or other modification of the Restriction Period, including in the
event of the retirement, death or disability of a Participant, or in the event
of a Change in Control; provided, however, that no award of Restricted Stock
Units intended to be a Qualified Performance-Based Award will provide for such
early lapse or modification of the Restriction Period (other than in connection
with the death or disability of the Participant or a Change in Control) to the
extent such provisions would cause such award to fail to be a Qualified
Performance-Based Award.
(f)During the Restriction Period, the Participant will have no right to transfer
any rights under his or her award and will have no rights of ownership in the
Common Shares deliverable upon payment of the Restricted Stock Units and will
have no right to vote them, but the Committee may, at the Date of Grant,
authorize the payment of dividend equivalents on such Restricted Stock Units on
a deferred and contingent basis, either in cash or in additional Common Shares;
provided, however, for the avoidance of doubt, that dividend equivalents or
other distributions on Common Shares underlying Restricted Stock Units will be
deferred until and paid contingent upon the vesting of the related Restricted
Stock Units.


6

--------------------------------------------------------------------------------




(g)Each grant or sale of Restricted Stock Units will specify the time and manner
of payment of the Restricted Stock Units that have been earned. Each grant or
sale will specify that the amount payable with respect thereto will be paid by
the Company in Common Shares or cash, or a combination thereof.
(h)Each grant or sale of Restricted Stock Units will be evidenced by an Evidence
of Award and will contain such terms and provisions, consistent with this Plan,
as the Committee may approve.
8.
Cash Incentive Awards, Performance Shares and Performance Units. The Committee
may, from time to time and upon such terms and conditions as it may determine,
authorize the granting of Cash Incentive Awards, Performance Shares and
Performance Units. Each such grant may utilize any or all of the authorizations,
and will be subject to all of the requirements, contained in the following
provisions:

(a)Each grant will specify the number or amount of Performance Shares or
Performance Units, or amount payable with respect to Cash Incentive Awards, to
which it pertains, which number or amount may be subject to adjustment to
reflect changes in compensation or other factors; provided, however, that no
such adjustment will be made in the case of a Qualified Performance-Based Award
(other than in connection with the death or disability of the Participant or a
Change in Control) where such action would result in the loss of the otherwise
available exemption of the award under Section 162(m) of the Code.
(b)The Performance Period with respect to each Cash Incentive Award, Performance
Share or Performance Unit (and any portion of such awards) will be such period
of time (not less than one year) as will be determined by the Committee at the
time of grant, which may be subject to earlier lapse or other modification,
including in the event of the retirement, death or disability of a Participant,
or in the event of a Change in Control; provided, however, that no such
adjustment will be made in the case of a Qualified Performance-Based Award
(other than in connection with the death or disability of the Participant or a
Change in Control) where such action would result in the loss of the otherwise
available exemption of the award under Section 162(m) of the Code. In such
event, the Evidence of Award will specify the time and terms of delivery.
(c)Any grant of Cash Incentive Awards, Performance Shares or Performance Units
will specify Management Objectives which, if achieved, will result in payment or
early payment of the award, and each grant may specify in respect of such
specified Management Objectives a minimum acceptable level or levels of
achievement and may set forth a formula for determining the number of
Performance Shares or Performance Units, or amount payable with respect to Cash
Incentive Awards, that will be earned if performance is at or above the minimum
or threshold level or levels, or is at or above the target level or levels, but
falls short of maximum achievement of the specified Management Objectives.
(d)Each grant will specify the time and manner of payment of Cash Incentive
Awards, Performance Shares or Performance Units that have been earned. Any grant
may specify that the amount payable with respect thereto may be paid by the
Company in cash, in Common Shares, in Restricted Shares or Restricted Stock
Units or in any combination thereof.
(e)Any grant of Cash Incentive Awards, Performance Shares or Performance Units
may specify that the amount payable or the number of Common Shares or Restricted
Shares or Restricted Stock Units with respect thereto may not exceed a maximum
specified by the Committee at the Date of Grant.
(f)The Committee may, at the Date of Grant of Performance Shares, provide for
the payment of dividend equivalents to the holder thereof either in cash or in
additional Common Shares, subject in all cases to deferral and payment on a
contingent basis based on the Participant’s earning of the Performance Shares
with respect to which such dividend equivalents are paid. Performance Units
granted under this Plan may not provide for dividends or dividend equivalents
thereon.
(g)Each grant of Cash Incentive Awards, Performance Shares or Performance Units
will be evidenced by an Evidence of Award and will contain such other terms and
provisions, consistent with this Plan, as the Committee may approve.
9.
Other Awards.

(a)Subject to applicable law and the applicable limits set forth in Section 3 of
this Plan, the Committee may grant to any Participant such other awards that may
be denominated or payable in, valued in whole or in part by reference to, or
otherwise based on, or related to, Common Shares or factors that may influence
the value of such shares, including, without limitation, convertible or
exchangeable debt securities, other rights convertible or exchangeable into
Common Shares, purchase rights for Common Shares, awards with value and payment
contingent upon performance of the Company or specified Subsidiaries, affiliates
or other business units thereof or any other factors designated by the
Committee, and awards valued by reference to the book value of the Common Shares
or the value of securities of, or the performance of specified Subsidiaries or
affiliates or other business units of the Company. The Committee will determine
the terms and conditions of such awards. Common Shares delivered pursuant to an
award in the nature of a purchase right granted under this Section 9 will be
purchased for such consideration, paid for at such time, by such methods, and in
such forms, including, without limitation, Common Shares, other awards, notes or
other property, as the Committee determines.
(b)Cash awards, as an element of or supplement to any other award granted under
this Plan, may also be granted pursuant to this Section 9.
(c)The Committee may grant Common Shares as a bonus, or may grant other awards
in lieu of obligations of the Company or a Subsidiary to pay cash or deliver
other property under this Plan or under other plans or compensatory
arrangements, subject to such terms as will be determined by the Committee in a
manner that complies with Section 409A of the Code.
(d)If the earning or vesting of, or elimination of restrictions applicable to,
an award granted under this Section 9 is based only on the passage of time
rather than the achievement of Management Objectives, the period of time shall
be no shorter than one year with respect to any portion of such award. If the
earning or vesting of, or elimination of restrictions applicable to, awards


7

--------------------------------------------------------------------------------




granted under this Section 9 is based on the achievement of Management
Objectives, the performance period must be at least one year with respect any
portion of such awards.
(e)The Committee may, at or after the Date of Grant, authorize the payment of
dividends or dividend equivalents on awards granted under this Section 9 on a
deferred and contingent basis, either in cash or in additional Common Shares;
provided, however, that dividend equivalents or other distributions on Common
Shares underlying awards granted under this Section 9 will be deferred until and
paid contingent upon the earning of such awards.
(f)Notwithstanding anything to the contrary contained in this Plan (including
minimum vesting requirements), an award under this Section 9 may provide for the
earning or vesting of, or earlier elimination of restrictions applicable to,
such award, including in the event of the retirement, death or disability of the
Participant, or in the event of a Change in Control; provided, however, that no
such adjustment will be made in the case of a Qualified Performance-Based Award
(other than in connection with the death or disability of the Participant or a
Change in Control) where such action would result in the loss of the otherwise
available exemption of the award under Section 162(m) of the Code. In such
event, the Evidence of Award will specify the time and terms of delivery.
10.
Administration of this Plan.

(a)This Plan will be administered by the Committee. The Committee may from time
to time delegate all or any part of its authority under this Plan to a
subcommittee thereof. To the extent of any such delegation, references in this
Plan to the Committee will be deemed to be references to such subcommittee.
(b)The interpretation and construction by the Committee of any provision of this
Plan or of any Evidence of Award (or related documents) and any determination by
the Committee pursuant to any provision of this Plan or of any such agreement,
notification or document will be final and conclusive. No member of the
Committee shall be liable for any such action or determination made in good
faith. In addition, the Committee is authorized to take any action it determines
in its sole discretion to be appropriate subject only to the express limitations
contained in this Plan, and no authorization in any Plan Section or other
provision of this Plan is intended or may be deemed to constitute a limitation
on the authority of the Committee.
(c)To the extent permitted by law, the Committee may delegate to one or more of
its members or to one or more officers of the Company, or to one or more agents
or advisors, such administrative duties or powers as it may deem advisable, and
the Committee, the subcommittee, or any person to whom duties or powers have
been delegated as aforesaid, may employ one or more persons to render advice
with respect to any responsibility the Committee, the subcommittee or such
person may have under the Plan. The Committee may, by resolution, authorize one
or more officers of the Company to do one or both of the following on the same
basis as the Committee: (i) designate employees to be recipients of awards under
this Plan; and (ii) determine the size of any such awards; provided, however,
that (A) the Committee will not delegate such responsibilities to any such
officer for awards granted to an employee who is an officer, Director, or more
than 10% beneficial owner of any class of the Company’s equity securities that
is registered pursuant to Section 12 of the Exchange Act, as determined by the
Committee in accordance with Section 16 of the Exchange Act, or any Covered
Employee; (B) the resolution providing for such authorization sets forth the
total number of Common Shares such officer(s) may grant; and (C) the officer(s)
will report periodically to the Committee regarding the nature and scope of the
awards granted pursuant to the authority delegated.
11.
Adjustments. The Committee shall make or provide for such adjustments in the
numbers of Common Shares covered by outstanding Option Rights, Appreciation
Rights, Restricted Shares, Restricted Stock Units, Performance Shares and
Performance Units granted hereunder and, if applicable, in the number of Common
Shares covered by other awards granted pursuant to Section 9 hereof, in the
Option Price and Base Price provided in outstanding Option Rights and
Appreciation Rights, in the kind of shares covered thereby, in Cash Incentive
Awards, and in other award terms, as the Committee, in its sole discretion,
exercised in good faith, shall determine is equitably required to prevent
dilution or enlargement of the rights of Participants or Optionees that
otherwise would result from (a) any stock dividend, stock split, combination of
shares, recapitalization or other change in the capital structure of the
Company, (b) any merger, consolidation, spin-off, split-off, spin-out, split-up,
reorganization, partial or complete liquidation or other distribution of assets,
issuance of rights or warrants to purchase securities, or (c) any other
corporate transaction or event having an effect similar to any of the foregoing.
Moreover, in the event of any such transaction or event or in the event of a
Change in Control, the Committee shall provide in substitution for any or all
outstanding awards under this Plan such alternative consideration (including
cash), if any, as it, in good faith, shall determine to be equitable in the
circumstances and shall require in connection therewith the surrender of all
awards so replaced in a manner that complies with Section 409A of the Code. In
addition, for each Option Right or Appreciation Right with an Option Price or
Base Price greater than the consideration offered in connection with any such
transaction or event or Change in Control, the Committee may in its discretion
elect to cancel such Option Right or Appreciation Right without any payment to
the person holding such Option Right or Appreciation Right. The Committee shall
also make or provide for such adjustments in the numbers of shares specified in
Section 3 of this Plan as the Committee in its sole discretion, exercised in
good faith, shall determine is appropriate to reflect any transaction or event
described in this Section 11; provided, however, that any such adjustment to the
number specified in Section 3(c) will be made only if and to the extent that
such adjustment would not cause any Option Right intended to qualify as an
Incentive Stock Option to fail to so qualify.



8

--------------------------------------------------------------------------------




12.
Change in Control. For purposes of this Plan, except as may be otherwise
prescribed by the Committee in an Evidence of Award made under this Plan, a
“Change in Control” will be deemed to have occurred upon the occurrence (after
the Effective Date) of any of the following events:

(a)any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act) (a “Person”) becomes the beneficial owner (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 35% or more of
either (i) the then-outstanding Common Shares (the “Outstanding Company Common
Stock”) or (ii) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however,
that, for purposes of this definition, the following acquisitions shall not
constitute a Change in Control: (A) any acquisition directly from the Company,
(B) any acquisition by the Company, (C) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any Affiliate
or (D) any acquisition pursuant to a transaction that complies with Sections
12(c)(i), (c)(ii) and (c)(iii) below;
(b)individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election, or nomination for election by the
Shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board (either by specific vote or by approval of
the proxy statement of the Company in which such individual is named as a
nominee for director, without objection to such nomination) shall be considered
as though such individual was a member of the Incumbent Board, but excluding,
for this purpose, any such individual whose initial assumption of office occurs
as a result of an actual or threatened election contest with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board;
(c)consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or securities of another
entity by the Company or any of its subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (i) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of the then-outstanding shares of
common stock (or, for a non-corporate entity, equivalent securities) and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors (or, for a non-corporate entity,
equivalent governing body), as the case may be, of the entity resulting from
such Business Combination (including, without limitation, an entity that, as a
result of such transaction, owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding Company Common Stock and the Outstanding
Company Voting Securities, as the case may be, (ii) no Person (excluding any
entity resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such entity resulting from such Business
Combination) beneficially owns, directly or indirectly, 35% or more of,
respectively, the then-outstanding shares of common stock (or, for a
non-corporate entity, equivalent securities) of the entity resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such entity, except to the extent that such ownership existed
prior to the Business Combination, and (iii) at least a majority of the members
of the board of directors (or, for a non-corporate entity, equivalent governing
body) of the entity resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement or of the
action of the Board providing for such Business Combination; or
(d)approval by the Shareholders of a complete liquidation or dissolution of the
Company.
13.
Detrimental Activity and Recapture Provisions. Any Evidence of Award may provide
for the cancellation or forfeiture of an award or the forfeiture and repayment
to the Company of any gain related to an award, or other provisions intended to
have a similar effect, upon such terms and conditions as may be determined by
the Committee from time to time, if a Participant, either (a) during employment
or other service with the Company or a Subsidiary or (b) within a specified
period after termination of such employment or service, shall engage in any
detrimental activity. In addition, notwithstanding anything in this Plan to the
contrary, any Evidence of Award may also provide for the cancellation or
forfeiture of an award or the forfeiture and repayment to the Company of any
gain related to an award, or other provisions intended to have a similar effect,
upon such terms and conditions as may be required by the Committee or under
Section 10D of the Exchange Act and any applicable rules or regulations
promulgated by the Securities and Exchange Commission or any national securities
exchange or national securities association on which the Common Shares may be
traded.

14.
Non U.S. Participants. In order to facilitate the making of any grant or
combination of grants under this Plan, the Committee may provide for such
special terms for awards to Participants who are foreign nationals or who are
employed by the Company or any Subsidiary outside of the United States of
America or who provide services to the Company under an agreement with a foreign
nation or agency, as the Committee may consider necessary or appropriate to
accommodate differences in local law, tax policy or custom. Moreover, the
Committee may approve such supplements to or amendments, restatements or
alternative versions of this Plan (including, without limitation, sub-plans) as
it may consider necessary or appropriate for such purposes, without thereby
affecting the terms of this Plan as in effect for any other purpose, and the
Secretary or other appropriate officer of the Company may certify any such
document as having been approved and adopted in the same manner as this Plan. No
such special terms, supplements, amendments or restatements, however, will
include any provisions that are inconsistent with the terms of this Plan



9

--------------------------------------------------------------------------------




as then in effect unless this Plan could have been amended to eliminate such
inconsistency without further approval by the shareholders of the Company.
15.
Transferability.

(a)Except as otherwise determined by the Committee, no Option Right,
Appreciation Right, Restricted Shares, Restricted Stock Unit, Performance Share,
Performance Unit, Cash Incentive Award, award contemplated by Section 9 of this
Plan or dividend equivalents paid with respect to awards made under this Plan
will be transferable by the Participant except by will or the laws of descent
and distribution. In no event will any such award granted under the Plan be
transferred for value. Except as otherwise determined by the Committee, Option
Rights and Appreciation Rights will be exercisable during the Participant’s
lifetime only by him or her or, in the event of the Participant’s legal
incapacity to do so, by his or her guardian or legal representative acting on
behalf of the Participant in a fiduciary capacity under state law or court
supervision.
(b)The Committee may specify at the Date of Grant that part or all of the Common
Shares that are (i) to be issued or transferred by the Company upon the exercise
of Option Rights or Appreciation Rights, upon the termination of the Restriction
Period applicable to Restricted Stock Units or upon payment under any grant of
Performance Shares or Performance Units or (ii) no longer subject to the
substantial risk of forfeiture and restrictions on transfer referred to in
Section 6 of this Plan, will be subject to further restrictions on transfer.
16.
Withholding Taxes. To the extent that the Company is required to withhold
federal, state, local or foreign taxes in connection with any payment made or
benefit realized by a Participant or other person under this Plan, and the
amounts available to the Company for such withholding are insufficient, it will
be a condition to the receipt of such payment or the realization of such benefit
that the Participant or such other person make arrangements satisfactory to the
Company for payment of the balance of such taxes required to be withheld, which
arrangements (in the discretion of the Committee) may include relinquishment of
a portion of such benefit. If a Participant’s benefit is to be received in the
form of Common Shares, and such Participant fails to make arrangements for the
payment of tax, then, unless otherwise determined by the Committee, the Company
will withhold Common Shares having a value equal to the amount required to be
withheld. Notwithstanding the foregoing, when a Participant is required to pay
the Company an amount required to be withheld under applicable income and
employment tax laws, the Participant may elect, unless otherwise determined by
the Committee, to satisfy the obligation, in whole or in part, by having
withheld, from the shares required to be delivered to the Participant, Common
Shares having a value equal to the amount required to be withheld or by
delivering to the Company other Common Shares held by such Participant. The
shares used for tax withholding will be valued at an amount equal to the market
value of such Common Shares on the date the benefit is to be included in
Participant’s income. In no event will the market value of the Common Shares to
be withheld and delivered pursuant to this Section to satisfy applicable
withholding taxes in connection with the benefit exceed the minimum amount of
taxes required to be withheld. Participants will also make such arrangements as
the Company may require for the payment of any withholding tax obligation that
may arise in connection with the disposition of Common Shares acquired upon the
exercise of Option Rights.

17.
Compliance with Section 409A of the Code.

(a)To the extent applicable, it is intended that this Plan and any grants made
hereunder comply with the provisions of Section 409A of the Code, so that the
income inclusion provisions of Section 409A(a)(1) of the Code do not apply to
the Participants. This Plan and any grants made hereunder will be administered
in a manner consistent with this intent. Any reference in this Plan to
Section 409A of the Code will also include any regulations or any other formal
guidance promulgated with respect to such Section by the U.S. Department of the
Treasury or the Internal Revenue Service.
(b)Neither a Participant nor any of a Participant’s creditors or beneficiaries
will have the right to subject any deferred compensation (within the meaning of
Section 409A of the Code) payable under this Plan and grants hereunder to any
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment or garnishment. Except as permitted under Section 409A of the Code,
any deferred compensation (within the meaning of Section 409A of the Code)
payable to a Participant or for a Participant’s benefit under this Plan and
grants hereunder may not be reduced by, or offset against, any amount owing by a
Participant to the Company or any of its Subsidiaries.
(c)If, at the time of a Participant’s separation from service (within the
meaning of Section 409A of the Code), (i) the Participant will be a specified
employee (within the meaning of Section 409A of the Code and using the
identification methodology selected by the Company from time to time) and
(ii) the Company makes a good faith determination that an amount payable
hereunder constitutes deferred compensation (within the meaning of Section 409A
of the Code) the payment of which is required to be delayed pursuant to the
six-month delay rule set forth in Section 409A of the Code in order to avoid
taxes or penalties under Section 409A of the Code, then the Company will not pay
such amount on the otherwise scheduled payment date but will instead pay it,
without interest, on the fifth business day of the seventh month after such
separation from service.
(d)Notwithstanding any provision of this Plan and grants hereunder to the
contrary, in light of the uncertainty with respect to the proper application of
Section 409A of the Code, the Company reserves the right to make amendments to
this Plan and grants hereunder as the Company deems necessary or desirable to
avoid the imposition of taxes or penalties under Section 409A of the Code. In
any case, a Participant will be solely responsible and liable for the
satisfaction of all taxes and penalties that may be imposed on a Participant or
for a Participant’s account in connection with this Plan and grants hereunder
(including any taxes and penalties under Section 409A of the Code), and neither
the Company nor any of its affiliates will have any obligation to indemnify or
otherwise hold a Participant harmless from any or all of such taxes or
penalties.


10

--------------------------------------------------------------------------------




18.
Amendments.

(a)The Board may at any time and from time to time amend this Plan in whole or
in part; provided, however, that if an amendment to this Plan, for purposes of
applicable stock exchange rules and except as permitted under Section 11 of this
Plan, (i) would materially increase the benefits accruing to participants under
this Plan, (ii) would materially increase the number of securities which may be
issued under this Plan, (iii) would materially modify the requirements for
participation in this Plan, or (iv) must otherwise be approved by the
shareholders of the Company in order to comply with applicable law or the rules
of the New York Stock Exchange or, if the Common Shares are not traded on the
New York Stock Exchange, the principal national securities exchange upon which
the Common Shares are traded or quoted, all as determined by the Board, then,
such amendment will be subject to shareholder approval and will not be effective
unless and until such approval has been obtained.
(b)Except in connection with a corporate transaction or event described in
Section 11 of this Plan, the terms of outstanding awards may not be amended to
reduce the Option Price of outstanding Option Rights or the Base Price of
outstanding Appreciation Rights, or cancel outstanding Option Rights or
Appreciation Rights in exchange for cash, other awards or Option Rights or
Appreciation Rights with an Option Price or Base Price, as applicable, that is
less than the Option Price of the original Option Rights or Base Price of the
original Appreciation Rights, as applicable, without shareholder approval. This
Section 18(b) is intended to prohibit the repricing of “underwater” Option
Rights and Appreciation Rights and will not be construed to prohibit the
adjustments provided for in Section 11 of this Plan. Notwithstanding any
provision of this Plan to the contrary, this Section 18(b) may not be amended
without approval by the Company’s shareholders.
(c)If permitted by Section 409A of the Code and Section 162(m) of the Code, but
subject to the paragraph that follows, notwithstanding the Plan’s minimum
vesting requirements, and including in the case of termination of employment by
reason of death, disability or retirement, or in the case of unforeseeable
emergency or other special circumstances or in the event of a Change in Control,
to the extent a Participant holds an Option Right or Appreciation Right not
immediately exercisable in full, or any Restricted Shares as to which the
substantial risk of forfeiture or the prohibition or restriction on transfer has
not lapsed, or any Restricted Stock Units as to which the Restriction Period has
not been completed, or any Cash Incentive Awards, Performance Shares or
Performance Units which have not been fully earned, or any other awards made
pursuant to Section 9 subject to any vesting schedule or transfer restriction,
or who holds Common Shares subject to any transfer restriction imposed pursuant
to Section 15(b) of this Plan, the Committee may, in its sole discretion,
accelerate the time at which such Option Right, Appreciation Right or other
award may be exercised or the time at which such substantial risk of forfeiture
or prohibition or restriction on transfer will lapse or the time when such
Restriction Period will end or the time at which such Cash Incentive Awards,
Performance Shares or Performance Units will be deemed to have been fully earned
or the time when such transfer restriction will terminate or may waive any other
limitation or requirement under any such award, except in the case of a
Qualified Performance-Based Award where such action would result in the loss of
the otherwise available exemption of the award under Section 162(m) of the Code.
(d)Subject to Section 18(b) hereof, the Committee may amend the terms of any
award theretofore granted under this Plan prospectively or retroactively, except
in the case of a Qualified Performance-Based Award (other than in connection
with the Participant’s death or disability, or a Change in Control) where such
action would result in the loss of the otherwise available exemption of the
award under Section 162(m) of the Code. In such case, the Committee will not
make any modification of the Management Objectives or the level or levels of
achievement with respect to such Qualified Performance-Based Award. Subject to
Section 11 above, no such amendment will impair the rights of any Participant
without his or her consent. The Board may, in its discretion, terminate this
Plan at any time. Termination of this Plan will not affect the rights of
Participants or their successors under any awards outstanding hereunder and not
exercised in full on the date of termination.
19.
Governing Law. This Plan and all grants and awards and actions taken hereunder
will be governed by and construed in accordance with the internal substantive
laws of the State of Delaware.

20.
Effective Date/Termination. The Company established the Horizon Global
Corporation 2015 Equity and Incentive Compensation Plan in 2015 (the “2015
Plan”). The Company amended and restated in its entirety the 2015 Plan as of
March 8, 2016, in the form of the Horizon Global Corporation Amended and
Restated 2015 Equity and Incentive Compensation Plan (the “Amended and Restated
2015 Plan”), which was approved by Shareholders on May 17, 2016. The Company
hereby again amends and restates in its entirety, as of the Effective Date, the
Amended and Restated 2015 Plan in the form of this document (the “Second Amended
and Restated 2015 Plan”). For clarification purposes, the terms and conditions
of the Second Amended and Restated 2015 Plan, to the extent they differ from the
terms and conditions of either the 2015 Plan or the Amended and Restated 2015
Plan, shall not apply to or otherwise impact previously granted or outstanding
awards under the 2015 Plan or the Amended and Restated 2015 Plan, as applicable.
This Second Amended and Restated 2015 Plan will be effective as of the Effective
Date. No grant will be made under this Plan on or after the tenth anniversary of
the Effective Date, but all grants made prior to such date will continue in
effect thereafter subject to the terms thereof and of this Plan (or predecessor
versions, as applicable).

21.
Miscellaneous Provisions.

(a)The Company will not be required to issue any fractional Common Shares
pursuant to this Plan. The Committee may provide for the elimination of
fractions or for the settlement of fractions in cash.
(b)This Plan will not confer upon any Participant any right with respect to
continuance of employment or other service with the Company or any Subsidiary,
nor will it interfere in any way with any right the Company or any Subsidiary
would otherwise have to terminate such Participant’s employment or other service
at any time.


11

--------------------------------------------------------------------------------




(c)Except with respect to Section 21(e), to the extent that any provision of
this Plan would prevent any Option Right that was intended to qualify as an
Incentive Stock Option from qualifying as such, that provision will be null and
void with respect to such Option Right. Such provision, however, will remain in
effect for other Option Rights and there will be no further effect on any
provision of this Plan.
(d)No award under this Plan may be exercised by the holder thereof if such
exercise, and the receipt of cash or stock thereunder, would be, in the opinion
of counsel selected by the Company, contrary to law or the regulations of any
duly constituted authority having jurisdiction over this Plan.
(e)Absence on leave approved by a duly constituted officer of the Company or any
of its Subsidiaries will not be considered interruption or termination of
service of any employee for any purposes of this Plan or awards granted
hereunder.
(f)No Participant will have any rights as a shareholder with respect to any
shares subject to awards granted to him or her under this Plan prior to the date
as of which he or she is actually recorded as the holder of such shares upon the
stock records of the Company.
(g)The Committee may condition the grant of any award or combination of awards
authorized under this Plan on the surrender or deferral by the Participant of
his or her right to receive a cash bonus or other compensation otherwise payable
by the Company or a Subsidiary to the Participant.
(h)Except with respect to Option Rights and Appreciation Rights, the Committee
may permit Participants to elect to defer the issuance of Common Share under the
Plan pursuant to such rules, procedures or programs as it may establish for
purposes of this Plan and which are intended to comply with the requirements of
Section 409A of the Code. The Committee also may provide that deferred issuances
and settlements include the payment or crediting of dividend equivalents or
interest on the deferral amounts.
(i)If any provision of this Plan is or becomes invalid, illegal or unenforceable
in any jurisdiction, or would disqualify this Plan or any award under any law
deemed applicable by the Committee, such provision will be construed or deemed
amended or limited in scope to conform to applicable laws or, in the discretion
of the Committee, it will be stricken and the remainder of this Plan will remain
in full force and effect.
22.
Stock-Based Awards in Substitution for Option Rights or Awards Granted by Other
Company. Notwithstanding anything in this Plan to the contrary:

(a)Awards may be granted under this Plan in substitution for or in conversion
of, or in connection with an assumption of, stock options, stock appreciation
rights, restricted stock, restricted stock units or other stock or stock-based
awards held by awardees of an entity engaging in a corporate acquisition or
merger transaction with the Company or any Subsidiary. Any conversion,
substitution or assumption will be effective as of the close of the merger or
acquisition, and, to the extent applicable, will be conducted in a manner that
complies with Section 409A of the Code. The awards so granted may reflect the
original terms of the awards being assumed or substituted or converted for and
need not comply with other specific terms of this Plan, and may account for
Common Shares substituted for the securities covered by the original awards and
the number of shares subject to the original awards, as well as any exercise or
purchase prices applicable to the original awards, adjusted to account for
differences in stock prices in connection with the transaction.
(b)In the event that a company acquired by the Company or any Subsidiary or with
which the Company or any Subsidiary merges has shares available under a
pre-existing plan previously approved by stockholders and not adopted in
contemplation of such acquisition or merger, the shares available for grant
pursuant to the terms of such plan (as adjusted, to the extent appropriate, to
reflect such acquisition or merger) may be used for awards made after such
acquisition or merger under the Plan; provided, however, that awards using such
available shares may not be made after the date awards or grants could have been
made under the terms of the pre-existing plan absent the acquisition or merger,
and may only be made to individuals who were not employees or directors of the
Company or any Subsidiary prior to such acquisition or merger.
(c)Any Common Shares that are issued or transferred by, or that are subject to
any awards that are granted by, or become obligations of, the Company under
Sections 22(a) or 22(b) above will not reduce the Common Shares available for
issuance or transfer under the Plan or otherwise count against the limits
contained in Section 3 of the Plan. In addition, no Common Shares that are
issued or transferred by, or that are subject to any awards that are granted by,
or become obligations of, the Company under Sections 22(a) or 22(b) above will
be added to the aggregate plan limit contained in Section 3 of the Plan.




12